
	

113 S1408 IS: Communities United with Religious leaders for the Elimination of HIV/AIDS Act of 2013
U.S. Senate
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1408
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2013
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To address the dramatic increase of HIV/AIDS in minority
		  communities. 
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Communities United with
			 Religious leaders for the Elimination of HIV/AIDS Act of
			 2013 or the CURE Act of 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Office of Minority Health grants for activities to
				reduce HIV/AIDS among those with the greatest rate of increasing rates of
				infection in the minority communities.
					Sec. 5. Substance Abuse and Mental Health Services
				Administration grants for HIV testing and counseling services for high risk
				youth.
					Sec. 6. Centers for Disease Control and Prevention grants for
				public health testing, intervention, and prevention activities.
					Sec. 7. Centers for Disease Control and Prevention activities
				for HIV/AIDS prevention and education.
					Sec. 8. Centers for Disease Control and Prevention national
				media outreach campaign.
					Sec. 9. National Center on Minority Health and Health
				Disparities grants for study on prevention based on behavioral
				factors.
				
			2.FindingsCongress finds the following:
			(1)The latest
			 estimates of the Centers for Disease Control and Prevention of the incidence of
			 new HIV infections in the United States indicate that HIV remains a serious
			 health problem.
			(2)It has been
			 estimated that 1.3 million people in the United States are living with
			 HIV/AIDS. Approximately 50,000 people in the United States are newly infected
			 and nearly one in five of those are not aware that they are infected.
			(3)Racial and ethnic
			 minorities accounted for almost 71 percent of the newly diagnosed cases of HIV
			 infection in 2010. The national HIV rates (per 100,000 persons) for minority
			 groups as of 2010 was 68.9 for Blacks, 27.5 for Hispanics, 19.3 for Native
			 Hawaiian and Pacific Islanders, 9.7 for American Indian/Alaska Natives, and 6.5
			 for Asian Americans.
			(4)Although Blacks
			 are only 14 percent of the United States population, they account for half (44
			 percent) of all new HIV infection cases in 2010. They are 8.0 times more likely
			 to have HIV than Whites.
			(5)Black women
			 accounted for 13 percent of all new HIV infections in the United States in 2010
			 and nearly 64 percent of all new infections among women. Most black women (87
			 percent) were infected through heterosexual sex. In 2010, AIDS was the third
			 leading cause of death in black women 35 to 44 years of age. This equates to
			 the death rate from HIV of 22 times more likely than White women.
			(6)Black men
			 represented almost one-third (31 percent) of all new HIV infections in the
			 United States in 2010 and account for 70 percent of new HIV infections among
			 Blacks. AIDS is also the third leading cause of death for Black men 35 to 44
			 years of age.
			(7)The rate of new
			 HIV diagnoses among Black males 13 to 29 years of age who have sex with males
			 has increased 48 percent between 2006 and 2009.
			(8)Second to Blacks,
			 Hispanics compose the minority group most disproportionately affected by HIV.
			 Accounting for 16 percent of the United States population, Hispanics account
			 for 20 percent of all new HIV infections.
			(9)In 2010, Hispanic
			 females are almost 5 times as likely to have AIDS as White females.
			(10)Over two-thirds
			 of Asian Americans and over one-half of Pacific Islanders have never been
			 tested for HIV. Asian Americans, Native Hawaiian, and Pacific Islanders account
			 for approximately one percent of HIV/AIDS cases nationally. Asian Americans
			 have lower AIDS rates than their White counterparts and they are less likely to
			 die of HIV/AIDS.
			(11)HIV/AIDS is the
			 ninth leading cause of death in Asian and Pacific Island men aged 25 to
			 34.
			(12)Native Hawaiians and Other Pacific
			 Islanders are 2.6 times more likely to be diagnosed with HIV as compared to the
			 White population. While Native Hawaiians and Other Pacific Islanders represent
			 0.4 percent of the total population in the United States, the AIDS case rate
			 for Native Hawaiians and Other Pacific Islanders was twice that of the White
			 population in 2010.
			(13)American
			 Indians/Alaska Natives have a 30 percent higher rate of HIV/AIDS infection as
			 compared to the White population. In 2010, American Indian/Alaska Native
			 females were three times more likely to be diagnosed with HIV infection, as
			 compared to the White female population.
			(14)Runaway youth are
			 6 to 12 times more likely to become infected with HIV than other youth.
			(15)In August 2007, the National Medical
			 Association, representing 30,000 African-American physicians, released a
			 consensus report titled Addressing the HIV/AIDS Crisis In The African
			 American Community: Fact, Fiction and Policy which specifically called
			 on the next President of the United States to declare HIV/AIDS in
			 African-American communities a public health emergency. The National Medical
			 Association has worked with the National Black Leadership Commission on AIDS
			 (NBLCA) to organize clergy to advocate for the specific needs of Black
			 physicians, their patients, and those at risk in African-American communities.
			 Both organizations have pledged to advocate and work with clergy to develop,
			 execute, and implement these initiatives in African-American communities and
			 culture.
			(16)In October 2007,
			 186 Black clergy, consisting of Baptist, Church of God in Christ (COGIC),
			 Methodist, Protestant, African Methodist Episcopal (AME), and Pentecostal
			 faiths came together to participate in the National Black Clergy Conclave on
			 HIV/AIDS Policy, hosted by Time Warner, Inc., with other foundation support.
			 Included in this prestigious gathering were the Health Brain Trust of the
			 Congressional Black Caucus, leaders from the National Conference of Black
			 Mayors, and the National Caucus of Black State Legislators. This group
			 developed a plan of action that has become the Communities United with
			 Religious leaders to Eliminate HIV/AIDS in minority communities to respond to
			 the on the ground emergency in prevention, care, and treatment
			 for AIDS in Black America.
			(17)The National
			 Black Clergy Conclave on HIV/AIDS declared the HIV/AIDS crisis in the
			 African-American community a public health emergency. The
			 National Conclave also recognized that HIV/AIDS is growing in and affecting
			 other minority groups disproportionately. Therefore, the Conclave is
			 collaborating with the National Alliance for Hispanic Health, a 30-year-old
			 organization aimed at Hispanic health; the Asian & Pacific Islander
			 American Health Forum, a 27-year-old national organization focused on improving
			 the health of Asian Americans, Native Hawaiians, and Pacific Islanders; and the
			 Asian-Pacific Islander Wellness Center and Esperanza, a Latino based national
			 organization to end HIV/AIDS disparities within these racial and minority
			 communities.
			(18)At their April
			 2008 annual meeting, the National Policy Alliance, consisting of the Joint
			 Center For Political and Economic Studies (secretariat), the National Black
			 Caucus of School Board Members, National Black Caucus of Local Elected
			 Officials, the Judicial Council of the National Bar Association, the National
			 Association of Black County Officials, Blacks in Government, National
			 Conference of Black Mayors, and the World Council of Mayors voted unanimously
			 to support, endorse, and encourage the passage of a bill that addresses the
			 dramatic increase of HIV/AIDS in minority communities and to organize their
			 respective members to endorse and support the passage of such a bill.
			3.DefinitionsIn this Act:
			(1) AIDS, HIV, and
			 HIV/AIDSThe terms AIDS, HIV, and
			 HIV/AIDS have the meanings given such terms in section 2689 of the
			 Public Health Service Act (42 U.S.C. 300ff–88).
			(2)Eligible health
			 entitiesThe term eligible health entity means any
			 of the following entities that serve at least one minority group:
				(A)A public health
			 agency.
				(B)A health center, including an entity
			 operated by an Indian tribe or tribal or Indian organization under the Indian
			 Self-Determination Act or an urban Indian organization under the Indian Health
			 Care Improvement Act.
				(C)A community-based
			 organization.
				(D)A faith-based
			 organization.
				(3)Minority
			 groupThe term minority
			 group has the meaning given the term racial and ethnic minority
			 group under section 1707(g) of the Public Health Service Act (42 U.S.C.
			 300u–6(g)) and includes such other groups as specified by the Deputy Assistant
			 Secretary for Minority Health.
			(4)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			4.Office of
			 Minority Health grants for activities to reduce HIV/AIDS among those with the
			 greatest rate of increasing rates of infection in the minority
			 communities
			(a)In
			 generalFor the purpose of
			 reducing HIV/AIDS among minority groups, the Secretary, acting through the
			 Deputy Assistant Secretary for Minority Health, may make grants to eligible
			 health entities to conduct any of the following activities, with respect to one
			 or more minority groups, including youth in such groups:
				(1)HIV/AIDS education
			 and outreach activities.
				(2)Activities
			 focusing on the prevention of HIV/AIDS and access to treatment for
			 HIV/AIDS.
				(3)HIV/AIDS testing activities.
				(b)EligibilityTo be eligible to receive a grant under
			 subsection (a), an entity shall submit to the Deputy Assistant Secretary an
			 application at such time, in such manner, and containing such information as
			 required by the Deputy Assistant Secretary.
			(c)Priority
				(1)In
			 generalIn making grants
			 under subsection (a), the Secretary, acting though the Deputy Assistant
			 Secretary for Minority Health, shall give priority to applications for proposed
			 activities to serve one or more minority groups with a rate of occurrence of
			 HIV that is equal to at least the applicable minimum rate specified by the
			 Secretary under paragraph (2).
				(2)Specification of
			 minimum rate of occurrence of HIVFor purposes of paragraph (1), the
			 Secretary, in consultation with relevant stakeholders, shall specify a minimum
			 rate of occurrence of HIV, which may be based on gender and geographic
			 area.
				(d)Funding
				(1)Authorization of
			 appropriationsTo carry out
			 this section, there are authorized to be appropriated $25,000,000 for each of
			 the fiscal years 2014 through 2017. Any funds made available to the Secretary
			 pursuant to the previous sentence for a fiscal year shall remain available
			 until expended but in no case after fiscal year 2017.
				(2)Administrative
			 costsOf the amounts made
			 available, pursuant to paragraph (1), to carry out this section for a year, not
			 more than 10 percent of such amounts may be used for administrative
			 costs.
				5.Substance Abuse
			 and Mental Health Services Administration grants for HIV testing and counseling
			 services for high risk youth
			(a)In
			 generalThe Secretary, acting through the Administrator of the
			 Substance Abuse and Mental Health Services Administration, may make grants to
			 eligible health entities to provide HIV testing and subsequent counseling and
			 referral for medical treatment based on the results of such testing, to youth
			 who are—
				(1)members of
			 minority groups;
				(2)not more than 18
			 years of age;
				(3)HIV positive or at
			 risk for HIV/AIDS, including young men of racial minorities who have sex with
			 men; and
				(4)engaged in
			 substance abuse.
				Such youth
			 may include those who have run away from home, are homeless, have had
			 experience in the juvenile justice system, or reside in a detention center or
			 foster care.(b)Uses of
			 grantsAn entity receiving a grant under this section may only
			 use such grant to provide—
				(1)testing for HIV
			 for the youth described in subsection (a);
				(2)counseling for
			 such youth—
					(A)on information on
			 HIV that is based on medical science and annually updated; and
					(B)to help such youth
			 to assess HIV-risk situations and alter behaviors to promote choices of lower
			 risk; and
					(3)referral to health
			 resources, mental health resources, and health organizations, which may include
			 medical centers receiving funding under part A or part B of title XXVI of the
			 Public Health Service Act.
				(c)EligibilityTo be eligible to receive a grant under
			 subsection (a), an entity shall submit to the Administrator an application at
			 such time, in such manner, and containing such information as required by the
			 Administrator.
			(d)Authorization of
			 appropriationsTo carry out
			 this section, there are authorized to be appropriated $5,000,000 for each of
			 the fiscal years 2014 through 2017. Any funds made available to the Secretary
			 pursuant to the previous sentence for a fiscal year shall remain available
			 until expended but in no case after fiscal year 2017.
			6.Centers for
			 Disease Control and Prevention grants for public health testing, intervention,
			 and prevention activities
			(a)In
			 generalFor the purpose of reducing the rate of occurrence of
			 HIV/AIDS with respect to minority groups, the Secretary, acting through the
			 Director of the Centers for Disease Control and Prevention, may make grants to
			 eligible health entities for public health intervention and prevention
			 activities described in subsection (b).
			(b)Grant
			 usesAn entity receiving a grant under this section may use such
			 grant to only conduct the following public health intervention and prevention
			 activities with respect to one or more minority groups:
				(1)Rapid HIV
			 testing.
				(2)Measures and
			 activities to prevent the spread of HIV/AIDS and to minimize symptoms of
			 HIV/AIDS.
				(3)Outreach
			 activities targeting both females and males.
				(4)Referrals to health resources, mental
			 health resources, and health organizations.
				(c)Eligibility
				(1)In
			 generalTo be eligible to receive a grant under subsection (a) an
			 entity shall submit to the Director an application at such time, in such
			 manner, and containing such information as required by the Director, including
			 the provision of the assurances described in paragraph (2).
				(2)AssurancesFor
			 purposes of paragraph (1), the assurances described in this paragraph, with
			 respect to an entity seeking a grant under this section, are each of the
			 following assurances:
					(A)PartnershipsAn
			 assurance to the satisfaction of the Secretary that the entity will enter into
			 partnerships with public or private health agencies in carrying out the
			 activities funded by the grant.
					(B)Allocation of
			 grant for activities for femalesAn assurance to the satisfaction
			 of the Secretary that the entity will use at least 60 percent of the amounts
			 received under the grant on activities described in subsection (b) that are for
			 females in minority groups.
					(d)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated $10,000,000 for each of the fiscal years 2014 through 2017. Any
			 funds made available to the Secretary pursuant to the previous sentence for a
			 fiscal year shall remain available until expended but in no case after fiscal
			 year 2017.
			7.Centers for
			 Disease Control and Prevention activities for HIV/AIDS prevention and
			 education
			(a)Prevention
			 activitiesThe Secretary, acting through the Director of the
			 Centers for Disease Control and Prevention, shall expand and intensify HIV/AIDS
			 prevention and education activities for minority groups. Such activities
			 shall—
				(1)be targeted to
			 minority groups with a rate of occurrence of HIV that is at least equal to the
			 minimum rate of occurrence specified by the Secretary under section
			 4(c)(2);
				(2)be comprehensive
			 and updated annually based on science and research; and
				(3)include the
			 dissemination of medically-based information on the importance of open
			 conversation on HIV in the community involved, the importance of adherence to
			 medical treatment and medication, reduction of the stigma of HIV, the
			 importance of HIV testing, risk situation assessment, methods of HIV
			 transmission prevention, and the risk of maternal-fetal and maternal breast
			 milk transmission.
				(b)EducationThe
			 Secretary, acting through the Director of the Centers for Disease Control and
			 Prevention, shall expand and intensify culturally appropriate and
			 linguistically accessible HIV/AIDS educational activities for minority groups,
			 including for members of such groups who are intravenous drug users, Hispanic
			 and Black women, youth, and men who have sex with men.
			(c)CoordinationThe
			 Secretary shall carry out this section in coordination with, as appropriate,
			 public schools of all levels, organizations that are advocates for advancing
			 minority health, and eligible health entities.
			(d)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated $9,000,000 for each of the fiscal years 2014 through 2017. Any
			 funds made available to the Secretary pursuant to the previous sentence for a
			 fiscal year shall remain available until expended but in no case after fiscal
			 year 2017.
			8.Centers for
			 Disease Control and Prevention national media outreach campaign
			(a)In
			 generalThe Secretary, acting through the Director of the Centers
			 for Disease Control and Prevention, shall implement a national media outreach
			 campaign that urges sexually active individuals who are members of minority
			 groups to be tested for and know their HIV/AIDS status.
			(b)RequirementsThe
			 national media outreach campaign under this section—
				(1)shall—
					(A)be science-driven
			 and targeted to minority men, women, and youth; and
					(B)give special
			 emphasis to Black and Hispanic women and minority males who have sex with
			 males, including those who are not more than 18 years of age; and
					(2)may target high
			 schools and universities with 40 percent or greater minority enrollment.
				(c)Local
			 organizationsIn implementing
			 the campaign under subsection (a), the Secretary may enter into agreements with
			 local organizations (as defined by the Secretary) that focus on serving a
			 single metropolitan community.
			(d)Authorization of
			 appropriationsTo carry out
			 this section, there are authorized to be appropriated $10,000,000 for each of
			 the fiscal years 2014 through 2017. Any funds made available to the Secretary
			 pursuant to the previous sentence for a fiscal year shall remain available
			 until expended but in no case after fiscal year 2017.
			9.National Center
			 on Minority Health and Health Disparities grants for study on prevention based
			 on behavioral factors
			(a)In
			 generalThe Secretary, acting through the Director of the
			 National Center on Minority Health and Health Disparities, may make grants to
			 eligible entities to study behavioral factors that lead to increased HIV/AIDS
			 prevalence in minority groups.
			(b)Eligible
			 entitiesFor purposes of this section, an eligible entity is a
			 public or private organization with one or more published studies on
			 behaviors.
			(c)Authorization of
			 appropriationsTo carry out
			 this section, there are authorized to be appropriated $10,000,000 for each of
			 the fiscal years 2014 through 2017. Any funds made available to the Secretary
			 pursuant to the previous sentence for a fiscal year shall remain available
			 until expended but in no case after fiscal year 2017.
			
